CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-14 of our report dated November 10, 2016, relating to the financial statements and financial highlights, which appears in Vanguard Target Retirement 2010 Funds Annual Report on Form N-CSR for the year ended September 30, 2016. We also consent to the references to us under the headings Financial Highlights, Additional information about the Funds and Representations and Warranties in such Registration Statement. /s/PricewaterhouseCoopers LLP Philadelphia, Pennsylvania May 25, 2017
